United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3534
                                 ___________

Charles Armstrong,                      *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
State of Missouri; Mel Carnahan,        *
Governor; City of Vinita Park;          *
Virginia Bira, Mayor of Vinita Park;    *
Vinita Park Police Department; Robert *
Hartz, Police Chief; Unknown Crawley, * Appeal from the United States
Officer, Sergeant; Unknown Mudd,        * District Court for the
Officer; Unknown Haywood, Officer;      * Eastern District of Missouri.
City of Overland; Robert Dody;          *
Overland Police Department; James       *         [UNPUBLISHED]
Harron; City of Overland, MO, Police *
Dispatching; 911 Emergency System,      *
of St. Louis County; Page L. Dickerson *
Publishing,                             *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: January 6, 2000

                             Filed: January 14, 2000
                                 ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

        Charles Armstrong appeals following the district court’s1 dismissal of his pro se
civil rights action against numerous defendants, and the court’s subsequent denial of
leave to amend. After careful review of the record, we conclude Mr. Armstrong’s
complaint was frivolous and failed to state a claim for the reasons given by the district
court. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii) (action subject to dismissal if it is
frivolous or fails to state claim upon which relief may be granted). We also conclude
the court, having twice accepted Armstrong’s amended complaints, did not abuse its
discretion in denying him further leave to amend, subsequent to dismissal of his action.
See Humphreys v. Roche Biomedical Labs., Inc., 990 F.2d 1078, 1081-82 (8th Cir.
1993). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
                                           -2-